August 28, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
REGINALD WARREN, REGINALD ROWE, AND FRED BULPITT, Appellants

NO. 14-13-00564-CV                      V.

 BP PRODUCTS NORTH AMERICA, INC. A/K/A BP TEXAS CITY AND BP
         CORPORATION NORTH AMERICA, INC., Appellees
               ________________________________

       This cause, an appeal from the judgment in favor of appellees, BP Products
North America, Inc. a/k/a BP Texas City and BP Corporation North America, Inc.,
signed April 3, 2013, was heard on the transcript of the record. We have inspected
the record and find error in the judgment. We therefore order the judgment of the
court below REVERSED and REMAND the cause for proceedings in accordance
with the court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellees, BP Products North America, Inc. a/k/a BP Texas City and BP
Corporation North America, Inc., jointly and severally.

      We further order this decision certified below for observance.